Order filed May 24, 2010.




                                         In The

                     Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00198-CV
                                   ____________

ZULEIMA OLIVARES, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
     ESTATE OF PEDRO OLIVARES, JR., AND PEDRO OLIVARES,
                    INDIVIDUALLY, Appellants

                                           V.

BROWN & GAY ENGINEERING AND MIKE STONE ENTERPRISES, Appellees


                        On Appeal from the 334th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-19417


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter for the
Court informed this court that appellant had not made arrangements for payment for the
reporter’s record. On April 11, 2012, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter=s record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal on or before June 25,
2012. If appellant fails to comply with this order, the court will dismiss the appeal for
want of prosecution.



                                         PER CURIAM




                                                  2